1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s amendment of August 28, 2021 is acknowledged. It is noted  claims 1-3 and 8 are amended. Claim 4 is cancelled.
3. 	Claims 1- 3 and 5-11 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a busway comprises the profile comprises a plurality of partitions partitioning the space into a plurality of receptacles, and the conductor comprises a plurality of conductors, the insulator of the busway comprises a conductor disposed within a space defined by the first side, the second side and the third side, the conductor being U-shaped and opening towards a fourth side, and the fourth side being parallel to the third side and adjacent to the first side and the second side; the profile comprises a base disposed between each receptacle and each conductor, the first face and the second face of the base are parallel to each other and perpendicular to the third face; a second extension member of an extension portion disposed oppositely with an aperture formed therebetween, and the aperture is flared in a direction away from the base.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831